ORDER
This matter having been duly presented to the Court, it is ORDERED that RONALD S. SAMPSON of EAST ORANGE, who was admitted to the bar of this State in 1981, and who was suspended from the practice of law for a period of three months, effective February 10, 1997, by Order of this Court dated February 10, 1997, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall pay to the Disciplinary Oversight Committee the administrative costs assessed in the amount of $2,071 in six equal monthly installments, the first payment to be made on or before the thirtieth day after the filing date of this *596Order and the five remaining payments to be made every thirty days thereafter until the obligation is satisfied.